Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s RCE filed 6/27/22 entering the response filed 6/9/22. Amended Claims 1, 3-8 are pending. 

Response to Arguments
Regarding the prior art rejections in the Final rejection mailed 3/28/22, these were noted as overcome in the Advisory Action mailed 6/22/22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered with the RCE filed 6/27/22. 

Allowable Subject Matter
Claims 1, 3-8 are allowed.
 	The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the instant invention comprises, in conjunction with the other claimed features, a work vehicle comprising a rear beam disposed rearward of the front beam and frontward of the left- right pair of steering cylinders, the rear beam extending in the left-right direction, the rear beam including an insertion hole, and the first supply conduit and the second supply conduit passing between the front beam and the rear beam, passing through the insertion hole, and connecting to the left-right pair of steering cylinders disposed rearward of the axle frame.
	Regarding the prior art, Stevens teaches a work vehicle (ex. Col. 2, lines 24-30, Figs. 1-3) comprising: an axle frame (with 30, Figs. 1-3, note axles 42,43); 	a left-right pair of steering cylinders (70, 72) disposed rearward of the axle frame (Figs. 1-2) and coupled to the axle frame (Figs. 1-3); and a first supply conduit (with 110, 112) connected to a rod side of one cylinder of the left- right pair of steering cylinders (with 110) and a cap side of another cylinder of the left-right pair of steering cylinders (with 112) and configured to supply hydraulic fluid to the left-right pair of steering cylinders (ex. Col. 3, lines 17-34); and  a second supply conduit (with 106, 108) connected to a cap side of the one cylinder of the left-right steering cylinders (with 108) and a rod side of the other cylinder of the left-right pair of steering cylinders (with 106) and configured to supply the hydraulic fluid to the left-right pair of steering cylinders (ex. Col. 3, lines 17-34), the axle frame including a front beam (with 30) extending in a left-right direction. However Stevens lacks a rear beam disposed rearward of the front beam and frontward of the left- right pair of steering cylinders, the rear beam extending in the left-right direction, the rear beam including an insertion hole, and 	the first supply conduit and the second supply conduit passing between the front beam and the rear beam, passing through the insertion hole, and connecting to the left-right pair of steering cylinders disposed rearward of the axle frame. It would not have been obvious to modify Stevens with the other cited prior art of record to arrive at the applicant’s instant invention. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745

/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 29, 2022